Citation Nr: 1637855	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-06 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1991 to October 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania, which denied the Veteran a compensable rating of his hearing loss. 

That decision was affirmed by the Board in October 2014, and the Veteran appealed the Board's decision to the Court of Appeals for Veteran's Claims (the Court).  The Court subsequently vacated the Board's decision in June 2015 and remanded the claim for a compensable rating to the Board for further appellate considerations. 

In response to the remand by the Court, the Board issued a decision in August 2015.  In this decision the Board denied the Veteran a schedular rating of his bilateral hearing loss and remanded the issue of extraschedular evaluation to the agency of original jurisdiction with instructions that the matter be referred to the Director of Compensation and Pension Services for consideration on an extraschedular basis.  The Director then denied an extraschedular rating for the Veteran's hearing loss in a May 2016 decision.  It is that decision which is now before the Board for appellate consideration.

In May 2013 the Veteran testified before the undersigned in relation to this claim during a hearing held via video teleconference.  A transcript of that hearing has been obtained and associated with the claims file.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

The issue of service connection of an ear disorder manifesting in difficulties with balance has been raised in the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran's hearing loss is manifested by difficulty understanding speech at low volumes, difficulty discriminating among sounds, difficulty using the telephone, and occasional lightheadedness upon quick changes in posture. 

2. The rating criteria detailed in 38 C.F.R. § 4.85, 4.86 (2015) contemplate symptoms such as difficulty with speech and sound discrimination and detection.

3. The Veteran's disability picture is not of such severity so as to render the schedular rating unjust.


CONCLUSION OF LAW

The criteria for an extraschedular rating have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4, 1, 4.3, 4.7, 4.10, 4.85, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory provisions to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II. Analysis

As was discussed above, the issue of the Veteran's schedular rating for his bilateral hearing loss under 38 C.F.R. § 4.85 and 4.86 was previously decided by the Board in August 2015.  At issue in this decision is the denial of an extraschedular rating by the Director of Compensation and Pension Services after referral by the Board.  

Although the Board is not statutorily empowered to adjudicate the propriety of an extraschedular rating in the first instance, the Board is empowered to employ it's appellate jurisdiction to review the decision of the Director of Compensation and Pension Services, who issued the decision in the first instance.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  It is for this reason that the Board previously remanded this issue with referral instructions, and it is for this reason that this claim is once again before the Board for appellate review.  

That said, extraschedular ratings are appropriate only in exceptional cases where the schedular ratings do not reasonably describe or consider the Veteran's disability picture, as related to a given disability.  See 38 C.F.R. § 3.321(b); Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  To that end, the Court has clarified that the determination of whether a Veteran is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors", such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If such factors are exhibited by the Veteran's disability, the claim is to be referred to the Director of Compensation and Pension Services for consideration of whether or not an extraschedular rating is warranted to accord justice, considering the totality of the Veteran's disability picture.  See Id; 38 C.F.R. § 3.321(b)(1).  This decision may then be reviewed by the Board under its appellate jurisdiction.  See Kuppamala, 27 Vet. App. 447.

Service connection was established for bilateral hearing loss from October 31, 2002, and a non-compensable rating has been in effect since that date.  Further, the Veteran has repeatedly stated in the record that his hearing loss began in 2000, and has progressively worsened since that time.   This worsening can be seen in the reports offered by the Veteran in the record.  Specifically, during a March 2003 VA examination of his hearing, the Veteran stated that because of his hearing loss, he had difficulty hearing conversations at a distance.  The Veteran made no other statements relating to the functional impact of his hearing loss.

In April 2004 the Veteran was again provided with a VA examination, at which he continued to report difficulty with hearing at a distance.  The Veteran did not attest to any other difficulties from his hearing loss, and his hearing loss was described by the examiner as being mild to moderate high-frequency hearing loss.  

The Veteran was then next examined in November 2009.  At this time, the Veteran reported having difficulty with hearing lower volumes.  The Veteran also stated that he had begun to utilize lip reading to follow conversations, but that he sometimes misunderstood speech.  The examiner then described his hearing loss as moderate to severe high-frequency hearing loss.  

When the Veteran was examined in February 2011 he reported that his hearing had reached such a severity that he needed to face people to understand conversations.  He also reported having difficulty using the telephone, and he stated that he could no longer hear low volume sounds, such as whispers.  The examiner then described the Veteran's condition as having normal hearing between 500 and 2,000 Hertz, but having moderate to severe loss between 3,000 and 4,000 Hertz.  Dizziness or positional lightheadedness was not reported by the Veteran.  

The Veteran's spouse also submitted a statement in February 2011.  She reported that the Veteran had received some relief from the use of hearing aids, but that his hearing aids did not always work well and sometimes needed to be removed.  In those instances, she reported the Veteran's hearing as being of such severity that he would have difficulty hearing someone next to him at a table, and she noted that the Veteran had particular difficulty when background noise was present.  The Veteran's wife also stated that the Veteran's hearing loss had begun to negatively impact his ability to work, as he had trouble adequately performing tasks and following instructions.  The Veteran's wife also stated that the Veteran's hearing made it difficult for him to participate in meetings at work, and other similar activities.  

The Veteran's final VA examination of his hearing was conducted in March 2013.  At this time, the Veteran stated again that he must face people during conversations in order to understand them, and that he had appreciable difficulty using the telephone, as he had difficulty hearing low volumes.  The Veteran also stated during this examination that he was now experiencing difficulties with his balance, as he sometimes experiences lightheadedness when he quickly changed postures.  

The Veteran then testified before the undersigned in May 2013.  During his testimony, the Veteran repeated his assertions of having difficulty with low volume sounds and discrimination between sounds with background noise.  The Veteran also repeated his assertions that he needs to look at people to understand them, and he attested to certain difficulties using his hearing aids in situations with significant background noise, such as concerts or airplanes.  However, the Veteran also stated that his hearing had not caused him to miss any work, other than for doctor's appointments, and he had not been hospitalized because of his hearing.

Finally, the Director of Compensation Service found that entitlement to a compensable evaluation on an extraschedular basis was not warranted.  As part of the rationale for that decision, the Veteran's complaints of balance problems and lightheadedness were addressed.  It was noted that the rating schedule offers a variety of options for additional disability for symptoms of this sort due to an ear condition under 38 C,F,R, §4.87.  The Board agrees and so such a claim has been referred to the AOJ for further action in the first instance.  

That being the most salient evidence in this case, the Board finds that an extraschedular rating in this case is not warranted.  As was detailed by the Board in the August 2015 decision, disability ratings are intended to compensate the impairment of earning capacity resulting from a given disability.  See 38 C.F.R. § 4.1 (2015).  That being the case, a review of the rating criteria pertinent to hearing loss reveals that the rating criteria consider the Veteran's difficulty detecting different frequencies at different volumes.  See 38 C.F.R. § 4.85.  It is upon these elements that the rating criteria the assign schedular disability ratings, which are approximations of the economic impact of the symptoms upon the Veteran.  Here, the service-connected hearing loss has been rated as non-compensable and higher ratings are provided for exceptional hearing patterns which have not been shown in this case.  

In this case, the vast majority of the symptoms experienced by the Veteran relate to his ability to hear at various frequencies and volumes.  This is the issue at play in the Veteran's reports of the need to look at others while conversing, and having difficulty using the telephone or hearing lower volume sounds, such as whispers.  In fact, the only symptom reported by the Veteran which is not clearly and explicitly considered by the rating criteria for hearing loss is the Veteran's report of lightheadedness when quickly changing postures.  This symptom has not been related to the Veteran's service-connected hearing loss via medical evidence.  Furthermore, there is no evidence in the claims file to indicate that the schedular rating criteria inadequately consider the impact of the Veteran's difficulty with detection of various frequency sounds at various volumes, particularly given the improvement of these abilities with the Veteran's hearing aids.  See 64 Fed. Reg. 25206 (May 11, 1999) (explaining that the hearing loss rating criteria were designed to assess the hearing disabilities of Veterans in real life industrial settings, including situations involving background noise.)  Accordingly, the operative question in this case is whether the Veteran's balance-related difficulties render unjust the schedular, noncompensable, rating assigned to the Veteran.  
However, the Board finds no evidence that this symptom has negatively impacted the Veteran's earning capacity, above and beyond the impact of his difficulty detecting sound.  In fact, the Veteran specifically testified during his May 2013 hearing that his disability had not caused him to miss any work, and the record contains no evidence to suggest that this limitation on changing posture has negatively impacted the Veteran's ability to perform his work responsibilities.  The record also does not contain any evidence to suggest that these bouts of lightheadedness have negatively impacted the Veteran's earning capacity in any other way, such as causing him to fall and injure himself or deprive him of the ability to drive or operate machinery, climb ladders and stairs, walk, or lift weight.  In short, while the record does contain evidence that these bouts occur, there is no evidence to suggest that they have negatively impacted the Veteran's ability to perform his work or earn income to such a degree as to render the schedular rating unjust.  The Board finds the Veteran has not described any additional, unusual symptomatology for his disability on appeal that is not already contemplated by the schedular rating criteria.  Absent such evidence, an extraschedular rating is not warranted.


ORDER

A compensable rating for bilateral hearing loss on an extraschedular basis is denied.  


____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


